Citation Nr: 1526271	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  10-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to May 28, 2009, in excess of 30 percent from May 28, 2009, to May 16, 2013, and in excess of 50 percent thereafter for migraine headaches.

2.  Entitlement to an initial compensable rating for seasonal allergic rhinitis.

3.  Entitlement to service connection for sinusitis.


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for migraine headaches and seasonal allergic rhinitis, assigning noncompensable disability ratings effective July 18, 2008, and denied service connection for sinusitis.  

By a June 2014 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's disability rating for migraine headaches to 30 percent disabling effective May 28, 2009 and 50 percent disabling effective May 16, 2013.  As such, the issue has been characterized as shown on the title page of this decision.

In his March 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge of the Board.  However, in October 2014, the Veteran withdrew this request.  38 C.F.R. § 20.704(e) (2014).

This case was remanded in March 2015 for additional development and now returns for further appellate review.

In the March 2015 remand, the Board noted that the Veteran had earlier representation in this appeal by the North Carolina Division of Veterans Affairs (NCDVA), which had filed a December 2010 statement on the Veteran's behalf before the Board.  Prior to certification of this appeal to the Board, in a December 2010 letter to the RO, copied to the Veteran, the NCDVA declared its intent to withdraw from representation of the Veteran's claim, after failed attempts to contact the Veteran to assist in securing replacement representation.  The NCDVA further stated that the Veteran would be advised of his ability to represent himself or seek other National Veterans Service Organizations.  The Veteran took no action to secure other representation.  Therefore, the Board finds that the Veteran chose to represent himself.

As was noted in the March 2015 Board remand, the issue of entitlement to service connection for hypertension, to include as secondary to migraine headaches, had been raised by the record in a June 25, 2008 VA treatment record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Unfortunately, this issue has still not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is, once again, referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to an initial compensable rating for seasonal allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to November 19, 2009, the frequency, duration, and severity of the Veteran's migraine headaches was analogous to, at most, characteristic prostrating attacks occurring on an average once a month over the last several months.

2.  Beginning November 19, 2009, the Veteran's migraine headaches have been manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  At no time close in proximity to, or during, the pendency of the claim does the evidence show a current diagnosis of sinusitis.



CONCLUSIONS OF LAW

1.  Prior to November 19, 2009, the criteria for an initial 30 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2014).

2.  Beginning November 19, 2009, the criteria for a 50 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8100 (2014).

3.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his migraine headaches from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his migraine headaches was granted and an initial rating was assigned in the April 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the service connection claim decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, August 2008 and September 2008 letters, sent prior to the initial unfavorable decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The September 2008 letter also informed the Veteran of the evidence and information necessary to substantiate his claim for service connection on a secondary basis (i.e., as secondary to his service-connected asthma).  Furthermore, both letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained nor has he indicated that he was receiving treatment. 

Additionally, the Veteran was afforded VA examinations in March 2009 and June 2013 with regard to his migraine headaches and claimed sinusitis.  The Veteran has not alleged that such VA examinations are inadequate for adjudication purposes.  Furthermore, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected migraine headaches as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his migraine headaches have worsened in severity since the June 2013 VA examination.  Rather, he argues that the evidence reveals that his disability is more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Moreover, with regard to the sinusitis issue, the Board finds that the March 2009 and June 2013 VA examinations are adequate to decide this issue as they are predicated on an interview with the Veteran, a review of the record, and a physical examination.  In this regard, such failed to reveal a diagnosis of sinusitis and, therefore, a nexus opinion is not necessary to decide the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding both issues decided herein has been met.

As above, in March 2015, the Board remanded the case for additional development, specifically to obtain VA treatment records dated since June 2006 (which was accomplished in March 2015) and readjudicate the claims (which was accomplished in a March 2015 supplemental statement of the case).  Therefore, the Board finds that the AOJ has substantially complied with the March 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.

Service treatment records show that the Veteran complained of headaches on several occasions during his military service.  In July 2008, the Veteran submitted a claim for service connection for headaches.  He was afforded a VA examination in March 2009 which noted a current diagnosis of migraine headaches.  By rating decision dated in April 2009, the RO, in part, granted service connection for migraine headaches, assigning a noncompensable disability rating for this disability effective July 18, 2008.  The Veteran disagreed with the initial rating assigned and perfected an appeal.  

In November 2012, the Veteran indicated that he was experiencing severe headaches three to five times per week and had to retire early from his job because of his headaches.  He was afforded another VA examination in June 2013 and, by rating decision dated in June 2014, the RO increased the Veteran's disability rating for migraine headaches from noncompensable to 30 percent disabling effective May 28, 2009, the date of a VA treatment record, and to 50 percent disabling effective May 16, 2013, the date of another VA treatment record.

Throughout the rating period on appeal, the Veteran's migraine headaches have been rated under 38 C.F.R. § 4.12a, DC 8100.  Under DC 8100, migraines are evaluated as follows: a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Evidence relevant to the level of severity of the Veteran's migraine headaches includes VA examination reports dated in March 2009 and June 2013.  During the March 2009 VA examination, the Veteran reported an onset of headaches and sinus problems in 1974.  The headaches throbbed, were associated with scotomata and required the Veteran to lie down in a quiet, dark room.  The Veteran indicated that he had been employed with the Department of Corrections for the State of North Carolina for the past twenty years and had lost two weeks of work over the past 12 month period due to his headaches.  The examiner diagnosed migraine headaches which were "at least as likely as not" a continuation of the headaches the Veteran had experienced in service.  The examiner also noted that the Veteran experienced headaches two to three times per month.  

During the June 2013 VA examination, the examiner indicated that the claims file had not been reviewed but did review the Veteran's VA treatment records.  It was noted that the Veteran had been diagnosed with a migraine headache disorder which began in the 1970s.  The Veteran reported that, since his last VA examination, his headaches had worsened.  Specifically, he reported experiencing headaches 20 days per month.  He denied any current treatment except for over the counter pain medication.  He noted several treatment trials for acute and maintenance therapy but that they had all failed.  The pain quality was "vice pressure" along the bilateral temples.  The duration of the pain was "all day if he does not take his medications and often for 2-3 days at a time."  He reported that he was recently referred to a neurologist to consider a new migraine headache treatment, specifically Botox treatment.  The intensity of the pain was reportedly 10/10 most days.  He denied any history of tobacco or ETOH (ethyl alcohol) and reported that his caffeine use was variable.  The examiner noted a May 16, 2013 neurological consultation report noting a diagnosis of migraine headaches as well as medications used for migraines beginning in 2007.  

With regard to medication, it was noted that the Veteran used over the counter pain medication but the Veteran could not provide any specific dosages.  The symptoms included pain, described as "vice" pressure in the bilateral temples, as well as nausea and vomiting.  He denied sound or light sensitivity despite historical sensitivity.  It was noted that the pain typically occurred for one to two days and was on both sides of his head, the bilateral temple regions.  The examiner indicated that the Veteran had "characteristic prostrating attacks of migraine headache pain" which occurred "more frequently than once per month."  The examiner also noted that the Veteran had "very frequent prostrating and prolonged attacks of migraine headache pain."  There were no scars or other pertinent physical findings specific to the migraine headaches.  The examiner noted findings of a July 2008 magnetic resonance imaging (MRI) of the brain which showed "no evidence of significant focal intracranial abnormality."  The examiner wrote that the Veteran's headache condition impacted his ability to work.  Specifically, the Veteran reported that he was not able to plan any all day events due to migraine headache pain and that he had retired from a state government position.  The examiner concluded that, due to the reported frequency of migraine headaches per month and use of over the counter medication, the Veteran's migraine headaches were worse in the setting of variable self-treatments.  

Also of record are VA treatment records dated through March 2015.  Significantly, a June 2008 VA treatment record shows complaints of migraine headaches two to three times per month, each time lasting two to four days.  A May 28, 2009 VA treatment record shows migraines occurring once every ten days which lasted for approximately two days.  He indicated that his last migraine was four days earlier which required him to leave work and sleep in a dark room.  He still had low grade residuals.  A May 16, 2013 VA treatment record shows that the Veteran complained of headache pain and underwent neurological consultation.  

In the Veteran's June 2009 notice of disagreement, the Veteran reported experiencing migraine headaches two to three times per month, each lasting two to three days.  He indicated that just because he did not go to the emergency room every time he had a migraine did not mean that they did not happen.  He also indicated that he was missing a lot of work due to his migraines.  In a May 2011 statement, the Veteran wrote that his migraines had gotten much worse over the past two years.  He indicated that VA could not treat his migraines so they sent him to a private facility for pain management.  However, none of the treatments worked, so he was back at VA for treatment.  In November 2012 correspondence, the Veteran wrote that he had to retire early because of his headaches.  He reported experiencing headaches three to five times per week and that he had "tried every headache medication out there and none do any good."  A June 2014 "Request for Employment Information In Connection with Claim for Disability Benefits" shows that the Veteran retired on November 19, 2009.  

Given the evidence of record, the Board finds that an initial disability rating of 30 percent, but no higher, is warranted for the appeal period prior to November 19, 2009.  Significantly, the Veteran reported experiencing migraine headaches two to three times per month, each time lasting two to four days, in a June 2008 VA treatment record.  He also reported two to three headaches per month which required him to miss approximately two weeks of work for his headaches over the course of the past 12 months during the March 2009 VA examination.  The next higher rating of 50 percent under DC 8100 requires evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the Veteran has consistently reported that he suffers from headaches occurring more than once per month, there is no clinical documentation that these headaches are manifested by completely prostrating and prolonged attacks.  Furthermore, the Veteran was employed until November 19, 2009 and only missed two weeks of work per year prior to such time.  Such an employment history not indicative of severe economic inadaptability and is already contemplated in the assigned evaluation of 30 percent.  

However, as above, the Veteran reported that he retired early due to his headaches effective November 19, 2009, which is indicative of "severe economic inadaptability."  Given the evidence of record, the Board finds that a disability rating of 50 percent, and no higher, is warranted beginning November 19, 2009.  As for the potential of an even higher rating, the 50 percent rating assigned is the maximum schedular rating available for this disability.  This rating contemplates the Veteran's prostrating headaches and the severe economic inadaptability manifested by his migraine headaches occurring three to five times per week and his inability to maintain employment.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A review of the record does not show any additional functional impairment associated with the Veteran's service-connected migraine headaches so as to warrant consideration of alternate rating codes.

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected migraine headaches, and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for his service-connected migraine headaches.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected migraine headaches at issue.   

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit recently held that 38 C.F.R. § 3.321(b)(1) "entitles a Veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected migraine headaches with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his migraine headaches, which includes incapacitating episodes and economic inadaptability.  There are no additional symptoms of the Veteran's service-connected migraine headache to warrant an extra-schedular rating.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected migraine headaches addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected migraine headaches at issue is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). During the course of the Veteran's appeal, the RO granted a TDIU effective May 16, 2013 in a June 2014 rating decision.  The Veteran has not appeal the propriety of the assigned effective date.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

III.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has a current diagnosis of sinusitis related to his military service.  The Veteran's service treatment records show several complaints regarding his sinuses as early as March 1974.  Post-service treatment records also show complaints regarding the sinuses and a July 1998 private treatment record shows treatment for sinusitis.  

The Veteran submitted a claim for service connection for a sinus disorder in July 2008.  He was afforded a VA examination in March 2009.  The examiner noted the Veteran's in-service sinus complaints but concluded that the Veteran's history did not suggest that he ever had a true case of sinusitis.  The Veteran had allergy symptoms with nasal congestion and headaches which had been referred to as a sinus infection.  Physical examination was negative for sinus disease and the Veteran had excellent nasal airway bilaterally.  No sinus disease was found.  Instead, the Veteran was diagnosed with allergic rhinitis.  The Veteran was afforded another VA examination in June 2013.  Again, the examiner found no evidence of sinusitis and, instead, continued a diagnosis of allergic rhinitis.  Notably, the Veteran is service-connected for seasonal allergic rhinitis.  Furthermore, a review of the VA and private treatment records in the claims file is negative for a diagnosis of sinusitis after the aforementioned July 1998 treatment record.   

The Board finds that service connection for sinusitis is not warranted.  While the Veteran contends that he has been diagnosed with sinusitis, there is no indication of such a diagnosis close in proximity to, or during, the pendency of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the Court has held that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this regard, while the Board acknowledges the diagnosis of sinusitis in July 1998, the record shows that, at no time close in proximity to, or during, the pendency of the claim does the Veteran have a current diagnosis of sinusitis.  Therefore, absent a current disability, service connection for sinusitis is not warranted. 

In this regard, the Board recognizes the Veteran's assertions that he has sinusitis related to his military service.  However, as a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  In this regard, the diagnosis of sinusitis requires specialized testing and interpretation of such results.  Accordingly, the Veteran's lay statements are not competent to render a diagnosis of such a disorder.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim for service connection for sinusitis and such claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sinusitis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

For the appeal period prior to November 19, 2009, an initial 30 percent rating, but no higher, for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary awards. 



As of November 19, 2009, an initial rating of 50 percent, but no higher, for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary awards.

Service connection for sinusitis is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted above, this case was previously before the Board in March 2015.  At that time, the Board remanded the case to obtain outstanding VA treatment records dated from July 2006 to the present and, thereafter, readjudicate the claims.  Pursuant to the March 2015 Board remand, VA treatment records dated July 2006 to March 2015 were obtained and both the migraine headaches and sinusitis issues on appeal were readjudicated in a March 2015 supplemental statement of the case.  Unfortunately, while the newly obtained VA treatment records pertain to the seasonal allergic rhinitis issue, which is also on appeal, this issue has not yet been readjudicated.  As such, this case must be remanded once again so that the AOJ may consider the seasonal allergic rhinitis claim in light of the evidence received subsequent to the June 2014 supplemental statement of the case.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for an initial compensable rating for seasonal allergic rhinitis based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


